Title: To James Madison from William Charles Coles Claiborne, 20 February 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans 20th. Feby. 1807.

Previous to the receipt of this letter, you will have heard of the escape of Col. Burr from the Mississippi Territory, and of the reward offered by Governor Williams for his apprehension.
The reports are variant as to the course Colo: Burr may pursue in his flight.  One conjecture is, that he is making to the sea Coast, & from thence to Europe; another, that he has gone to the City of Washington, with a view to challenge enquiry; a third that he is concealed in the vicinity of Natchez, & awaiting the arrival of a greater number of his followers, and a fourth that he has sought & found an Asylum at Bâton Rouge.  I had myself supposed this latter conjecture the most probable; but a friend of mine who has been in the Spanish Service, arrived from Bâton Rouge on yesterday, & assures me that Burr is not there, nor would he now receive the protection of the Spanish Government; on the contrary, my friend gives me his honor, that he perused a letter from the Spanish minister Yrugo to Governor Folch in which Burr is mentioned to be full of deception, & his real views represented to be hostile to Spain.  The Letter is said to have reached Bâton Rouge a few days since, & that courriers with dispatches from Yrugo, had proceeded to the interior Provinces of Mexico.
The District Court here is now engaged in trying Indictments which have been found against Lewis Kerr and James Workman for seting on foot an expedition against the dominions of Spain.  In Kerr’s Case, a Jury has been impanelled; but after being kept together for three or four days and not agreeing, were discharged, & another trial is to to take place on this day.  Workman & Kerr are not the only persons implicated in this business; It seems that there lately existed at this place a Mexican association whose proceedings were secret and the members bound by an Oath.  In this association there were several persons, whose Standing in society was the most respectable; Doctor  Watkins the Mayor of New Orleans, is of the number; I have heretofore esteemed the Doctor an amiable & useful Citizen; But unless he can rescue his character from the reproach to which it is now subjected, painful as it may be to me, my confidence in him shall be withdrawn for ever.
Your Letter in Cypher under date of the 12th. of Jany last has been received, and I will make every exertion to obtain for you the desired information.
I have good reason to believe that Yrugo the Spanish Minister, under an impression that Burr’s sole object was the division of the American Union, did give countenance and aid to the Traitor; I am told by a person, attached to the Spanish Service, that Yrugo (early in the last year) advised the Governors of Havanna, Pensacola & Bâton Rouge of the designs of Burr, and that Folch & Grand Pré, were advised to place at the disposition of Burr such cannon, muskets & ammunition as they could conveniently Spare; my informant gives it as his opinion, that had Burr appeared before Baton Rouge three weeks ago, the fort would immediately have been surrendered to him; but that Yrugo’s last dispatches had given much alarm to the Spanish agents, & had put them upon their guard against the Traitorous adventurer.  I am Sir, with great respect yo: mo: Obt. Servt.

William C. C. Claiborne

